Citation Nr: 1316954	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  07-14 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for service-connected gastroesophageal reflux disease (hereinafter "GERD") and peptic ulcer disease (hereinafter "PUD") (collectively referred to hereinafter as "gastrointestinal disability").  

2. Entitlement to an evaluation in excess of 10 percent for the service-connected posttraumatic stress disorder (hereinafter "PTSD").  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971.  

This matter initially came before the Board of Veterans' Appeals (hereinafter "Board") on appeal from a June 2006 rating decision issued by the Appeals Management Center (hereinafter "AMC") in Washington, D.C., which granted service connection for GERD, PUD, claimed as stomach ulcer, and assigned a 10 percent evaluation, effective January 24, 2002.  A March 2007 rating decision, issued in April 2007 by the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Columbia, South Carolina, which confirmed and continued a 10 percent evaluation for service-connected PTSD is also currently on appeal.  

In March 2011, the Board, inter alia, remanded the case to the RO via the AMC, for additional development of the record, to include obtaining outstanding treatment records and providing VA examinations and medical opinion.  The post-remand record shows substantial compliance with the Board's directive.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

The Board has reviewed the evidence relevant to the Veteran's claims contained in the Virtual VA paperless claims processing system in addition to the Veteran's paper VA claims file.  


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the matters on appeal have been accomplished.  

2. For the entire period of the appeal, the Veteran's gastrointestinal symptomatology has been productive of chronic multiple small eroded or ulcerated areas identified by gastroscope and symptoms of hypertrophic gastritis; but not with chronic severe hemorrhages or large ulcerated or eroded areas; or, with moderately severe ulcer manifested by weight loss and anemia or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year; or, with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

3. For the entire period of the appeal, the Veteran's PTSD has been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but not with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation of 30 percent, but no more, for service-connected gastrointestinal disability have been approximated.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.21, 4.27, 4.110, 4.112, 4.113, 4.114, Diagnostic Codes (hereinafter "DCs") 7304-7307 (2012).  

2. The criteria for an evaluation of 30 percent, but no more, for service-connected PTSD have been approximated.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, DC 9411 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (hereinafter "Federal Circuit") (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (hereinafter "Court") (as noted by citations to "Vet. App.").  

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

The Duties to Notify and Assist

The Veterans Claims Assistance Act (hereinafter "VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  

With regard to notice regarding an initial evaluation following the grant of service connection, once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Pre- and post-adjudication VCAA letters dated in September 2002, March 2005, March 2006, December, 2006, March 2011, July 2011 and October 2011, explained the evidence necessary to substantiate the claims for service connection and for increased ratings, and informed the Veteran of his and VA's respective duties for obtaining evidence.  

Filing a notice of disagreement (hereinafter "NOD") begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of prejudice with regard to the notice in this case; hence further VCAA notice is not required with regard to the initial rating appeal.  

In a freestanding claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
 
The March 2006 letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  Although letters sent after the initial adjudication generally represent a timing error (see Pelegrini, 18 Vet. App. 112), timing errors can be effectively "cured" by providing the necessary additional notice and readjudicating the claim in a statement of the case (hereinafter "SOC") or supplemental SOC (hereinafter "SSOC").  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The AMC readjudicated the claims in a May 2012 SSOC. Accordingly, prejudicial error in the timing or content of VCAA notice has not been established and any error is not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  

Further, if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome by the following: (1) based on the communications sent to the Veteran over the course of this appeal, he clearly has actual knowledge of the evidence he is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to him by VA, it is reasonable to expect that he understands what is needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  The claims file contains in-service and post-service medical treatment records, include private treatment records from practitioners the Veteran has identified, and reports of VA examinations (also known in the record as Disability Benefits Questionnaire or "DBQ") (May 1971, April 2006, June 2010, August 2011 and November 2011).  With respect to the VA examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  These VA examination reports generally reflect review of the claims file, examination of the Veteran, and clear description and evaluation of his psychiatric and gastrointestinal disabilities.  In particular, these examination findings are sufficient for proper application of the relevant rating criteria and adequate for the purpose of adjudication the issues decided hereinbelow.  

The Veteran has not made the RO, the AMC or the Board aware of any additional evidence that must be obtained in order to fairly decide the claims on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012).  

Legal Criteria-Entitlement to Increased Ratings

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2012).  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Where an increase in the disability rating is at issue, as is the case with the Veteran's claim for increased disability evaluation for service-connected PTSD, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Francisco ruling does not apply to the Veteran's claim for an increased initial disability evaluation for service-connected gastrointestinal disability, because the appeal of this issue is based on the assignment of an initial evaluation following an initial award of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Id.  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

It is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  38 C.F.R. § 4.1.  If an examination report does not contain sufficient detail, or the diagnosis is not supported by the findings on the examination report, it must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2.  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13.  It must be considered that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Finally, in view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

All disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2012).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would over-compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity.  However, from time to time, VA will readjust this schedule of ratings in accordance with experience.  To accord justice in an exceptional case in which the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Also, in adjudicating claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of a witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Under 38 C.F.R. § 3.159(a)(2) (2012), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Merits of the Claim-Gastrointestinal Disability

As noted, the Veteran was granted service connection for gastrointestinal disability by the AMC in July 2006, and an initial 10 percent evaluation was assigned effective from January 24, 2002, which is the date of claim, under DCs 7304-7346.  He timely appealed this decision.  He contends that his service-connected gastrointestinal disorder is more severely disabling than is reflected by the currently assigned rating.  He reports current symptoms of pain, nausea, acid reflux, and discomfort, for which he has been treated with over-the-counter antacids.  

The increased rating issue on appeal is one affecting the digestive system.  General rating considerations for diseases of the digestive system are contained in 38 C.F.R. §§ 4.110-4.114.  

Under 38 C.F.R. § 4.110, regarding ulcers, experience has shown that the term "peptic ulcer" is not sufficiently specific for rating purposes.  Manifest differences in ulcers of the stomach or duodenum in comparison with those at an anastomotic stoma are sufficiently recognized as to warrant two separate graduated descriptions.  In evaluating the ulcer, care should be taken that the findings adequately identify the particular location.  

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated by the instructions under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113 (2012).  

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2012).  

Under 38 C.F.R. § 4.114, gastric ulcers (DC 7304) and duodenal ulcers (DC 7305) are evaluated pursuant to the same rating criteria.  A rating of 60 percent is warranted for severe symptoms with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  A 40 percent rating is warranted for symptoms that are moderately severe, that is, less than severe but with impairment of health manifested by anemia and with weight loss; or for recurrent incapacitating episodes averaging 10 days or more in duration at least four times per year.  A 20 percent rating is warranted for symptoms that are moderate, with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration, or with continuous moderate manifestations.  A 10 percent rating is warranted for symptomatology that is mild with recurring symptoms once or twice yearly.  38 C.F.R. § 4.114, DCs 7304, 7305.  

Under 38 C.F.R. § 4.114, marginal (gastrojejunal) ulcers (DC 7306), a rating of 100 percent is warranted for totally incapacitating, pronounced symptoms, periodic or continuous pain unrelieved by standard ulcer therapy with periodic vomiting, recurring melena or hematemesis, and weight loss.  A rating of 60 percent is warranted for severe symptoms, same as pronounced with less pronounced and less continuous symptoms with definite impairment of health.  A rating of 40 percent is warranted for moderately severe symptoms of intercurrent episodes of abdominal pain at least once a month partially or completely relieved by ulcer therapy, mild and transient episodes of vomiting or melena.  A rating of 20 percent is warranted for moderate symptoms with episodes of recurring symptoms several times a year.  A 10 percent rating is warranted for mild symptoms with brief episodes of recurring symptoms once or twice yearly.  38 C.F.R. § 4.114, DC 7306.  

Under 38 C.F.R. § 4.114, hypertrophic gastritis (identified by gastroscope) (DC 7307), a rating of 60 percent is warranted with chronic symptoms of severe hemorrhages, or large ulcerated or eroded areas.  A rating of 30 percent is warranted for chronic symptoms of multiple small eroded or ulcerated areas, and symptoms.  A rating of 10 percent is warranted with chronic symptoms of small nodular lesions, and symptoms.  38 C.F.R. § 4.114, DC 7307.  The criteria for 10 percent and 30 percent ratings are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  

Under 38 C.F.R. § 4.114, hiatal hernia (DC 7346), a rating of 60 percent is warranted with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A rating of 30 percent is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A rating of 10 percent is warranted for two or more of the symptoms for the 30 percent evaluation of less severity.  The criteria for the 30 percent rating are conjunctive, not disjunctive; thus all criteria must be met.  See Melson, 1 Vet. App. 334 (1991).  

The evidence of record is consistent with an initial 30 percent evaluation, and no higher, for the gastrointestinal disability throughout the entire appeal period, effective from January 24, 2002, as rated under DC 7307.  38 C.F.R. § 4.7.  The Board does not find that any other digestive system diagnostic code would be more appropriate for rating the Veteran's gastrointestinal disability, including ulcer disease (DCs 7304-7306).  See 38 C.F.R. § 4.114 (2012).  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

In this regard, the service treatment records generally show findings of complaints of and treatment for stomach trouble, epigastric pain, coughing up blood, abdominal cramps, upper gastrointestinal bleeding, duodenal ulcer associated with persistent duodenal narrowing, peptic acid disease and gastric ulcer, for which he had been hospitalized.   A May 1970 service treatment record shows the Veteran reported a history of gastrointestinal difficulties for the past 4 years, with symptoms described as regurgitation and bitter tasting mouth a half hour to one hour after most meals.  A May 1970 follow-up examination report indicates the Veteran's upper gastrointestinal series was found to be normal.  

A May 1971 VA examination report reflects the Veteran reported a history of "nervous stomach" since 1970, with heartburn and epigastric discomfort before meals, and complained of stomach pain with some nausea and heartburn, along with some epigastric discomfort before meals.  He indicated that this pain was not constant and not frequent, and that it usually depended on any anxiety situational problems.  The Veteran noted that his symptoms were relieved by Maalox and milk.  Examination of the abdomen was found to be essentially negative.  The Veteran was diagnosed with pyloric spasm with hyperacidity, situational, recurrent, mild.  

A private treatment record, dated in February 1998, indicates the Veteran was treated for "having a lot of acid in his stomach."  He reported that when he lay down at night he felt "hot water up in his throat," for which he took Tums.  The practitioner noted the Veteran had a history of PUD years before, and diagnosed the Veteran with probably GERD and a history of PUD, years ago.  He was prescribed Prilosec.  A March 1998 private treatment record reflects the Veteran's condition had improved since starting the Prilosec.  He was diagnosed with probable GERD improved, and with a history of PUD, years ago.  A private treatment record, dated in October 2001, shows a history of GERD.  A VA treatment record, dated in August 2002, reflects the Veteran reported that he had never been able to take nonsteroidal anti-inflammatory drugs (hereinafter "NSAIDs") due to his gastrointestinal pain.  A review of symptoms indicated findings of frequent indigestion, and a history of bleeding ulcers while in Vietnam for which he had his stomach irrigated with ice water.  However, examination of the abdomen and of the mouth and throat were negative.  A September 2002 VA treatment record reveals the Veteran reported that his reflux was well-controlled with Aciphex.  A January 2003 VA treatment record indicates the Veteran was treated for a follow-up for his PUD and GERD.  A review of systems revealed the Veteran had used over-the-counter antacids constantly, and over-the-counter gastrointestinal products such as Pepcid, Zantac and Tagamet daily for years, since his initial problems with ulcers while in service.  

In April 2006, the Veteran underwent a VA stomach, duodenum and peritoneal adhesions examination.  The examiner noted the claims file had been reviewed prior to the examination, including the service treatment records, which showed the Veteran was treated in February 1970 for 3 to 4 days of epigastric pain and tenderness in the upper abdomen.  The Veteran was eventually diagnosed with a persistent narrowing of the descending limb of the duodenum with associated ulcer in March 1970, and was diagnosed with a gastric antral ulcer in April 1970.  By May 1970, an upper gastrointestinal diagnostic series was shown to be normal.  The examiner also noted that in the service medical records there was an internal medicine consultation in September 1970, which indicated that the Veteran had had hematemesis three times the week that the consultation was placed.  The examiner observed that the Veteran was then treated in 1998 for PUD that had been acting up for seven weeks.  The Veteran also reported heartburn at that time, but was primarily treated for diarrhea.  

The Veteran reported a history of PUD through the years, which he described as "stomach cramps," which continued to improve.  He noted that in 1978, while in the National Guard, he developed an acute onset of abdominal pain and was taken to the emergency room at a private hospital.  The Veteran indicated that after that time his stomach cramps had continued to improve; but his heartburn, with the passage of time, had become more prominent.  The Veteran did not make a distinction between the two conditions, and noted that he experienced heartburn while in the service.  He reported that after being prescribed Omeprazole, which he took on a daily basis, his heartburn became much improved.  However, the Veteran did report that twice a week, early in the morning, he would awake with heartburn for which he would take Tums.  Also, approximately once a month he regurgitated some liquid contents into his mouth, and for 30 minutes after that he experienced dysphagia.  

On physical examination, the Veteran was observed to be well-nourished.  Examination of the throat revealed an erythematous posterior oropharynx; examination of his neck revealed no masses or thyromegaly; and examination of his abdomen revealed some epigastric tenderness without rebound or guarding, and hyperactive bowel sounds in all quadrants, but no organomegaly or masses detected.  The examiner indicated that an upper gastrointestinal diagnostic series had been requested, but that the Veteran was not notified of the scheduled study and did not keep the appointment.  No further study was scheduled by the examiner at that time.  The Veteran was diagnosed with PUD and GERD.  

In his VA Form 9, Appeal to Board of Veterans' Appeals, received in May 2007, the Veteran reported that his GERD and PUD should be rated separately, as his military record indicated that he had a peptic ulcer in the military, and PUD and GERD were two distinct and separate medical conditions.  The Board has considered the Veteran's contention in this regard.  However, as noted, there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated by the instructions under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113 (2012).  In the Veteran's case, as noted during his VA examinations, his PUD and GERD symptomatology is very similar and results in a common disability picture.   Further, under 38 C.F.R. § 4.114, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Thus, the Board will proceed with consideration of the evidence and applicable diagnostic codes by determining which diagnostic code reflects the predominant disability picture.  

In October 2008, the Veteran's GERD was observed to be well-controlled, and he denied a history of abdominal pain, indigestion, nausea, vomiting, constipation, diarrhea, blood in the stool, change in bowel habits, unexplained weight change, hemorrhoids and gallbladder disease.  However, he did report a history of ulcers.  A March 2009 VA treatment record reflects the Veteran denied experiencing any pain.  He reported that he had GERD, but denied having any diet restrictions, unintentional weight gain or loss within three months, and any chewing or swallowing problems.  Significantly, later that month the Veteran was treated in the VA emergency room for acid indigestion, nausea, vomiting, possibly blood in emesis, and black vomitus 15 times.  He was diagnosed with GERD and gastritis at that time.  The Veteran denied any melena, and reported that he had never undergone an endoscopy.  In April 2009, the Veteran was assessed with GERD and advised to continue proton pump inhibitor (PPI) therapy.  He was also scheduled for a colonoscopy and endoscopy to rule out Barrett's esophagus.  In August 2009, the Veteran underwent an endoscopy of the esophagus, stomach, and first part of the small bowel.  He also had an evaluation of his entire colon.  A September 2009 VA treatment record indicates a benign polyp was found in the colon, and a hiatal hernia was observed on endoscopy.  Also, biopsies from the esophagus showed ulceration but no Barrett's esophagus.  An October 2009 VA treatment record indicates the Veteran reported taking a regular diet well, but had some heartburn.  At that time he was also treated for a bowel obstruction.  

In June 2010, the Veteran underwent a VA esophagus and hiatal hernia examination.  The examiner noted the claims file was not provided for review.  The examiner observed that the Veteran underwent an esophagogastroduodenoscopy (hereinafter "EGD") in 2009, which revealed ulceration but no Barrett's esophagus.  The examiner indicated the Veteran was maintained on Omprazole, which helped with his symptoms significantly.  He reported experiencing heartburn a few times a month, with no specific triggering factors indicated, and his condition was considered stable since its onset.  

The Veteran denied a history of hospitalization or surgery relating to the esophagus; trauma to the esophagus; esophageal neoplasm; nausea associated with esophageal disease; and vomiting associated with esophageal disease.  A history of dysphagia was also noted, occurring three times a month, but the Veteran was able to be on a normal diet at that time.  There was no history of esophageal distress, hematemesis, melena or esophageal dilation, but there was a history of heartburn or pyrosis three times a month, and a history of regurgitation three times a month, due to undigested food.  The examiner observed no signs of anemia, the Veteran was in fair health, and there were no signs of significant weight loss or malnutrition.  The examiner noted the Veteran was unemployed for the previous 5 to 10 years due to being unable to walk.  He was diagnosed with GERD without significant effects on his usual occupation or on the usual daily activities.  

In August 2011, the Veteran underwent a VA esophagus and hiatal hernia examination, as well as a VA stomach, duodenum and peritoneal adhesions examination.  Both examinations were completed by the same physician who had the opportunity to review the Veteran's claims file.  The examiner noted that the Veteran's last EGD was performed in 2009.  The Veteran described problems of GERD with increasing symptoms, for which he was treated with over-the-counter medicines and avoided spicy foods, and which had become progressively worse over time.  He denied a history of hospitalization or surgery relating to the esophagus, a history of trauma to the esophagus and a history of esophageal neoplasm.  However, he reported symptoms of weekly nausea associated with esophageal disease; weekly esophageal distress accompanied by frequent, mild, substernal pain; weekly heartburn or pyrosis and regurgitation in the form of clear fluid and bile-stained fluid; and a history of hematemesis or melena in the 1980's.  

The examiner observed that the Veteran's gastrointestinal consult, dated in April 2009, reflects the Veteran presented to the gastrointestinal clinic for his GERD, which he had for more than 20 years, and for PPI therapy, which he had been doing for 4 years.  The Veteran described significant improvement at that time without any dysphagia, abdominal pain or unintentional weight loss.  The April 2009 practitioner advised the Veteran to continue with PPI therapy and scheduled him to undergo an EGD to rule out Barrett's esophagus.  In August 2009, the Veteran underwent the EGD and multiple biopsies were taken after Barrett's esophagus was noted in the distal third of the esophagus.  A hiatus hernia was found in the cardia, and areas of erosion were found in the cardia, possibly due to GERD.  A normal duodenal bulb in the first and second portions of the duodenum were noted, and the Veteran was scheduled for a follow-up appointment to review the results of the biopsy specimens.  A pathology report dated later that day revealed findings of squamous and glandular mucosa with reflux changes, and a separate fragment of cardiac type mucosa with associated fibrinopurulent exudates and reactive epithelial atypia consistent with erosion/ulcer.  The results were negative for findings of goblet cell intestinal metaplasia.  Also, biopsies from the esophagus showed ulceration but no Barrett's esophagus.  

On physical examination, the examiner observed the Veteran's weight gain was greater than 10 percent compared to baseline, and there were no signs of significant weight loss or malnutrition noted.  Also, there were no signs of anemia observed.  The Veteran was diagnosed with GERD and esophagitis, with no significant effects on the Veteran's usual occupation or on the effects of usual daily activities.  

The Veteran was also observed to have PUD, and reported that since his last examination he had increased mid-epigastric pain that occurred every 2 weeks and lasted for 1 to 2 days.  He noted that since its onset, his pain has become progressively worse, and that he was treated with PPI and Omeprazole to fair effect.  

The Veteran had a history of hospitalization for an ulcer condition in the service, and that hematemesis and melena was noted at that time but not since then, and there was no history of trauma or neoplasm noted.  Also, he denied any periods of incapacitation due to stomach or duodenal disease, and there were no episodes of abdominal colic, nausea or vomiting, and abdominal distention noted.  The Veteran reported gnawing or burning pain occurring one to several hours after eating at night, lasting for minutes, and located with the epigastric area.  He indicated that these symptoms were relieved by nothing.  The Veteran also reported a history of weekly nausea, without vomiting or diarrhea, as well as symptoms of belching, early satiety and mid-epigastric pain.  The Veteran was ultimately diagnosed with "healed" PUD with residual gastritis, without significant effects on usual occupation or on usual daily activities.  

In a January 2013 Appellant's Post-Remand Brief, the Veteran's representative argued that the Veteran's GERD and PUD symptoms, including episodes of weekly nausea and mid-epigastric pain, satisfied the 30 percent requirement under DC 7346.  The representative noted that the Veteran's most recent examination revealed gnawing or burning pain, one to several hours after eating every night, relieved by nothing.  However, the Board notes that under DC 7346, a rating of 30 percent is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, the criteria of which are conjunctive, not disjunctive; thus all criteria must be met.  See Melson, 1 Vet. App. 334 (1991).  In this case, although the clinical and lay record could support a finding that the Veteran experiences recurrent epigastric distress with dysphagia, pyrosis and regurgitation, the record does not show that he experiences any substernal or arm or shoulder pain productive of a considerable impairment of health, which would otherwise entitle him to a 30 percent rating or higher under DC 7346.  

Further, the Veteran's gastrointestinal disability should not be evaluated under DCs 7304 and 7305, or 7306.  In this regard, the Veteran would not be entitled to a 20 percent evaluation under any of these diagnostic codes since the clinical and lay record fails to indicate that the Veteran has moderate recurring episodes of severe symptoms two or three times a year averaging 10 days in duration, or with continuous moderate manifestations; or, that he has moderate episodes of recurring symptoms several times a year.  Instead, the Board finds that the Veteran is more appropriately rated under DC 7307, the criteria for evaluating hypertrophic gastritis identified by gastroscope, as he has chronic gastritis with multiple small eroded or ulcerated areas, and symptoms, identified by gastroscope.  

Despite the fact that the Veteran first underwent an EGD in 2009, which clearly indicated findings of minor ulcerations, the Board finds the totality of the record indicates that the Veteran's gastrointestinal symptomatology had more nearly approximated a 30 percent evaluation prior to the 2009 EGD, which showed a few erosions, a hiatus hernia in the cardia, squamous and glandular mucosa with reflux changes, and a separate fragment of cardiac type mucosa with associated fibrinopurulent exudates and reactive epithelial atypia consistent with erosion/ulcer.  The Board notes that the April 2006 and June 2010 VA examiners observed that the Veteran was consistently found to be without signs of anemia or weight loss related to his GERD and PUD.  However, his symptomatology has always been described as involving chronic nausea and pain, acid reflux, and dysphagia; and the episode of vomiting blood in early 2009 shows that the Veteran's symptoms of bleeding ulcerations have likely remained since he underwent treatment for ulcers in service.  

The Board has also duly considered the Veteran's personal statements, and finds him to be uniquely suited to describe the severity, frequency, and duration of his service-connected gastrointestinal disability symptoms.  See 38 C.F.R. § 3.159(a)(2); Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  Specifically, the Veteran's reports of increased pain, nausea and discomfort related to his GERD and PUD, are found to be competent and credible evidence of the nature and severity of his gastrointestinal disability.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board accords these statements high probative value as to the nature and frequency of the disability.  

The Board finds that, for the entire period of the appeal, both the medical and lay evidence of record tend to show that the Veteran's gastrointestinal disability more nearly approximates that of chronic gastritis with small nodular lesions and symptoms identified by gastroscope.  

In summary, the Board finds that, for the entire period of the appeal, the evidence more nearly approximates a 30 percent initial disability evaluation for the gastrointestinal disability under DCs 7304, 7305.  38 C.F.R. § 4.3.  

The Board has considered whether the Veteran's gastrointestinal disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  VA regulations require that unless the symptoms and/or degree of impairment due to a service-connected disability can be distinguished from any other diagnosed disorders, VA must consider all symptoms in the adjudication of the claim.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Overall, the occupational and social impairment caused by the Veteran's gastrointestinal disability, as described above, are accounted for by the rating criteria.  Thus, the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.  

The Merits of the Claim-PTSD

The Veteran seeks an increased evaluation in excess of 10 percent for his service-connected PTSD, as rated under 38 C.F.R. § 4.130, DC 9411 (2012).  The Veteran's representative has argued that the Veteran's symptoms of flashbacks, nightmares, anxiety and depression qualify him for an increased evaluation for his PTSD.  

The schedular disability rating criteria are set forth in the General Rating Formula for Mental Disorders of 38 C.F.R. § 4.130, which provides that a rating of 10 percent is assignable for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or with symptoms controlled by continuous medication.  

A rating of 10 percent is assignable for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by continuous medication.  

A rating of 30 percent is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  

A rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  

The maximum rating, 100 percent, is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

(The joining of schedular criteria by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).)  

When evaluating the level of disability from a mental disorder, consideration must be given to the extent of social impairment, but a rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  Likewise, a disability rating for mental disorders must be based on all the evidence of record bearing on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2012).  Also, when evaluating mental health disorders, the factors listed in the rating criteria are to be considered simply examples of the types and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

One factor for consideration is the Global Assessment of Functioning (hereinafter "GAF") score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (hereinafter "DSM-IV")).  GAF scores between 61 and 70 reflect either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  By comparison, GAF scores between 51 and 60 reflect either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers), and GAF scores between 41 and 50 reflect either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  

On VA PTSD examination in April 2006, the Veteran reported that airplanes bothered him and caused him to get a "sick feeling" that he could not explain.  He noted that he had to watch airplanes until they went out of sight.  He reported, spontaneously, several criteria for PTSD.  Specifically, he noted he had difficulty obtaining sleep without medication, and reported frequent nightmares.  He also reported daily intrusive thoughts and occasional flashback symptoms.  The Veteran described a scenario where World War II reenactment was taking place close to where he lived, which caused him to be scared and hypervigilant.  He indicated that he hid on the floor and forced his wife to hide on the floor with him until they could determine what was happening.  He noted that when his mother came into the room to see what was happening he expected her to be Vietnamese.  He reported intrusive thoughts approximately one time a week.  The Veteran also reported symptoms of difficulty being in crowds, episodes of hypervigilance and anxiety, difficulty with anger that had improved over time, generalized anxiety and emotional blunting.  He noted that he did not like to be in a closed room, and that if he heard a sound he had a compulsion to find out what was happening.  He indicated that he preferred to remain in the corner of rooms, particularly when out at restaurants so that he could see everything.  He also reported exaggerated startle response and avoidance behavior.  The examiner noted the Veteran had been receiving outpatient treatment in the Greenville Vet Center.  By way of social background, the Veteran was described to be a man with nine years of education, who denied any behavioral or substance abuse problems while in school, although it was noted that he quit school to get a job and was an average student.  The examiner noted the Veteran had been married for 37 years, and that he had described his relationship with his wife as "good."  He denied any current legal charges or arrests, although he had been arrested in the 60's and 70's for fighting and for threatening a woman who was spanking her child.  He denied alcohol use and drug use.  The Veteran reported that he last worked as a heating/air conditioning technician in 2000.  He explained that he had to stop working because of his orthopedic problems, but noted that he was capable of performing his activities of daily living and did so routinely.  

On mental status examination, the examiner observed that the Veteran was alert and oriented to person, situation and place.  Temporal orientation was described as normal, and the Veteran was found to have provided an accurate history.  Insight was described as adequate; affect was generally normal, but he was tearful when describing the loss of a friend in Vietnam.  The Veteran's response latencies were normal; his attention was adequate and not distractible; his spontaneous speech was fluent, grammatical and free of paraphasias; his immediate, recent and remote memories were all within normal limits; and his current level of intelligence was estimated to be average.  The examiner noted that during the interview, the Veteran appeared logical and goal directed.  He did not report symptoms of depression, denied suicidal and homicidal ideation or plan, and no evidence of disorder in thought process or content was observed.  The examiner indicated the Veteran maintained good eye contact, there was no pressured speech or grandiosity noted, there was no motor activity or restlessness noted, and there were no tics or odd motor behaviors noted.  

The Veteran was diagnosed with PTSD and assigned a "current" GAF score of 58.  The examiner explained that the Veteran's claims file had not been available for review at the time of the examination, so his current presentation could not be compared to that seen by his treating physician. However, the examiner noted that during the examination, the Veteran experienced a mild degree of impairment in social functioning, and did not report any significant impairment in occupational functioning relative to his PTSD.  His overall level of disability was characterized as mild, and he was determined to be competent to manage his own funds.  

A VA mental health treatment record, dated in November 2008, shows that the Veteran was referred for treatment of depression.  The psychologist who treated the Veteran indicated that the Veteran appeared to be stable on his current pharmaceutical regime, and was otherwise functioning well.  The Veteran did not have current symptoms of depression, but did describe symptoms of occasional nightmares and flashbacks triggered by aircraft, but without significant long-term distress.  He reportedly enjoyed life and remained active in his community and with his wife of 40 years.  His mood was reported as "good" normally, although he was concerned about the health of his daughter.  His reaction was characterized as normal, and it was noted that he did not drink or smoke.  He remained cheerful throughout his session and had a positive outlook on life.  The Veteran's mental status evaluation was described as being within normal limits.  He was alert and oriented, verbal pleasant and cooperative.  His thought process was observed to be logical and linear with no evidence of delusions or hallucinations.  His speech was clear and coherent with good eye contact, and his mood was euthymic with congruent and full range affect.  The Veteran denied homicidal and suicidal ideation, and was assigned a GAF score of 75.  

A VA ambulatory care note, dated in July 2009, shows the Veteran complained of some flashbacks from Vietnam; however, he denied any homicidal or suicidal ideation.  Later that month he was referred to the VA mental health PTSD clinic for follow-up.  The practitioner indicated that the Veteran was contacted by phone regarding his mental health consult with review, scheduling and notification of the date, time and location of his appointment.  The Veteran was described as being pleasant, with organized thoughts and goal directed conversations.  In September 2009, the Veteran underwent treatment at the VA PTSD follow-up clinic.  The practitioner noted that there were no indications of lethality, psychotic symptoms or acute distress during the Veteran's evaluation.  A VA mental health outpatient note, dated later that month, shows the Veteran had been medically unable to work for the past 10 years, after working in heating and air conditioning installation and repair for 35 years, and he denied receiving Social Security Administration (hereinafter "SSA") benefits.  He noted that he had been married for 41 years.  The Veteran denied homicidal and suicidal ideation, plan or intent.  He also was not found to abuse alcohol or to have a psychotic disorder; however, he was found to have past problems with depression.  

As for his PTSD diagnostic assessment, the Veteran indicated that he experienced intrusive recollections twice a week depending on the triggers.  He had nightmares and distressing dreams "quite often," with varying frequency depending on the exposure to his triggers.  The Veteran also described symptoms of flashbacks/reliving episodes during waking hours.  The practitioner noted a moderate restricted range of affect/emotional response.  The Veteran also reported hyperarousal symptom clusters of sleep disturbance; irritability or outbursts of anger, which were not much of a problem since he quit working; and hypervigilance.  He denied having significant difficulties with concentration, and noted that his depression came and went, and he believed it was primarily related to his diabetes.  

On mental status evaluation, the Veteran was observed to be fully oriented, casually dressed and appropriately groomed.  His behavior was described as cooperative; his eye contact as good; his speech as having normal rate and rhythm; his mood tired but "all right;" high affect with full range and congruent mood; his energy level as normal; his thought process and associations as normal and coherent; his thought content as not unusual; his insight as adequate; and his judgment as intact.  The Veteran was ultimately assigned a GAF score of 52.  

VA treatment records, dated in November 2009, show the Veteran was observed to have fitful sleep and to have remained asleep but have been easily aroused by verbal stimuli.  These records reflect that he was treated for insomnia and anxiety while hospitalized for a cardiac condition.  However, his PTSD was described as stable, he denied any suicidal ideation, and he was found to be oriented to person, place and situation, with normal speech.  Also, he reported that he lived with his spouse, had a son, and worked part-time as a "fill-in" minister at various churches.  He was described as "oriented to own ability/knows own limitations."  A December 2009 VA treatment record indicates the Veteran denied experiencing mood swings, homicidal ideation and suicidal ideation.  On examination, the practitioner noted the Veteran was alert, oriented and cooperative, with clear speech.  

On VA PTSD examination in November 2011, the Veteran was diagnosed with PTSD and a GAF score of 70 was assigned.  The examiner observed that the Veteran had a mental condition that had been formally diagnosed, but symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

The examiner noted the Veteran had been married for 43 years, and described his marriage as "wonderful."  He also reported close attachments with his two children and three grandchildren.  The Veteran acknowledged that, in terms of friendship, he had no friends and seemed like an oddball in school and in service.  He was a self-described, self-identified "loner."  He reported a work history of being employed by a heating and air conditioning repair company for approximately 20 years, and indicated that he quit working due to his knees and diabetes.  He also indicated that his primary care provider prescribed him Celexa and Trazodone, which had improved his sleep and mood significantly.  He denied side effects and noted that he was not participating in counseling.  The Veteran denied being arrested or being involved in any physical altercations since active duty, and reported that he had not consumed any alcohol since the 1970's and denied using illicit drugs.  

The examiner observed the Veteran continued to meet the diagnostic criteria for PTSD, and had symptoms of depressed mood and anxiety related to his PTSD.  He explained that, with respect to his depression, sometimes he had moments of depression and sometimes days, which was chronic in duration and mild in severity.  He was not able to identify the precipitating factors, but denied homicidal or suicidal ideation.  The examiner noted there were no signs or symptoms of mania or hypomania, and no evidence of psychosis.  However, when asked about panic attacks, the Veteran reported that "a lot of things" triggered feelings of panic, and specifically referred to war movies.  The examiner observed the Veteran was alert and fully oriented, and there was no evidence of remote memory impairment.  

The examiner indicated that examination of the Veteran included administration of the "Structured Interview of Malingered Symptomatology" (hereinafter "SIMS") test, the result of which was elevated above the recommended cut off score for the identification of "likely feigning."  The examiner noted the Veteran endorsed a number of symptoms and impairment that were highly atypical of individuals who had genuine psychiatric or cognitive thought disorders.  The examiner also indicated that the Veteran was administered the Minnesota Multiphasic Personality Inventory (hereinafter "MMPI-2"), the results of which were characterized as "valid."  The examiner observed that the results fell just below the cut-off score for a scale measuring PTSD, and were suggestive of significant anxiety, depression, concerns with physical functioning, antisocial behavior and aberrant perceptual experiences.  

Notably, the examiner indicated that the Veteran experienced symptoms of physiological reactivity on exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event; made an effort to avoid thoughts, feelings or conversations associated with the trauma; made an effort to avoid activities, places or people that arose recollections of the trauma; had markedly diminished interest or participation in significant activities; had exaggerated startle response; and caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

The examiner generally concluded that the Veteran's PTSD symptoms were relatively mild and did not cause him to be unemployable.  The examiner noted that the symptoms did not result in any significant occupational or social impairment, acknowledging that the Veteran reported that he retired due to his knee pain and diabetes, and not because of his mental health issues.  The Veteran reported having a loving marriage and close attachments with his children and grandchildren.  He noted that he was always a "loner," even before military service.  

The Board has duly considered the Veteran's personal statements, and finds him to be uniquely suited to describe the severity, frequency, and duration of his service-connected PTSD.  See 38 C.F.R. § 3.159(a)(2); Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  Specifically, an October 2011 VA Form 21-4138, Statement in Support of Claim, in which he reported experiencing flashbacks, nightmares and sleep deprivation related to his military service, is found to be competent and credible evidence of the nature and severity of his PTSD disability.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board accords the Veteran's statements high probative value as to the psychiatric symptoms he experiences.  

In applying the provisions of the General Rating Formula for Mental Disorders, the Board finds that, for the entire period of the appeal, both the medical and lay evidence of record shows that the Veteran's PTSD more nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self care, and conversation normal), due to such symptoms as depressed mood, anxiety, panic attacks (weekly or less often), and chronic sleep impairment.  However, no basis for a staged rating during the period of time at issue is found upon thorough review of the medical evidence, to include the statements of the Veteran himself.  

In this regard, the GAF scores assigned during the appeal period range from the 50's to the 70's, which generally represent mild to moderate symptomatology.  Generally, GAF scores in this range are not in conflict with the assignment of a 30 percent disability rating.  

Resolving any doubt in favor of the Veteran, the Board finds that, for the entire period of the appeal, the Veteran's psychiatric symptomatology more nearly approximates the rating criteria for a 30 percent evaluation under DC 9411.  38 C.F.R. § 4.7.  Evidence shows that the Veteran has described experiencing panic attacks, depressed mood, anxiety, and chronic sleep impairment related to his PTSD.  Moreover, the November 2011 VA examiner noted that on a valid MMPI-2 evaluation, the results fell just below the cut-off score for a scale measuring PTSD, and were suggestive of significant anxiety, depression, concerns with physical functioning, antisocial behavior and aberrant perceptual experiences.  This evidence supports a finding that the Veteran's occupational and social impairment included an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

The clinical and lay record does not, however, show that the Veteran's symptomatology more nearly approximated a 50 percent, 70 percent or 100 percent evaluation under DC 9411.  In this regard, the Veteran has not been described as having occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short term and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and in establishing and maintaining effective work and social relationships, which would entitle him to a 50 percent evaluation.  Also, the Veteran has not been shown to have occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, which would entitle him to a 70 percent evaluation; or to have total occupational and social impairment, which would entitle him to a 100 percent evaluation.  In fact, the Veteran has most recently been described as having relatively mild PTSD symptoms.  The November 2011 examiner noted that the symptoms did not result in any significant occupational or social impairment, and that the Veteran reported having a loving marriage and close attachments with his children and grandchildren.  He was even able to maintain part-time employment at various area churches as a guest minister, and the record indicates he attended church on a regular basis.  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  

In summary, for the entire period of the appeal, a 30 percent evaluation, but no higher, is warranted for PTSD. 38 C.F.R. § 4.130.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  VA regulations require that unless the symptoms and/or degree of impairment due to a service-connected disability can be distinguished from any other diagnosed disorders, VA must consider all symptoms in the adjudication of the claim.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  It is noted that the symptoms listed in the rating criteria are demonstrative and not exhaustive; thus, the rating criteria actually consider many other psychiatric symptoms.  See Mauerhan, 16 Vet. App. 436; see also 38 C.F.R. § 4.130.  Overall, the occupational and social impairment caused by the Veteran's PTSD, as described above, are accounted for by the rating criteria.  Thus, the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.  

Additional Considerations

Entitlement to a total disability rating based on individual unemployability (hereinafter "TDIU"), is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the record shows the Veteran is currently unemployed, he has not contended, and the evidence of record does not demonstrate, that his service-connected gastrointestinal and psychiatric disabilities prohibit him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  In fact, the August 2011 and November 2011 VA examiners have indicated that the Veteran's knee and diabetes disabilities, and not his gastrointestinal and psychiatric disabilities, impact his ability to work, and that even those disabilities do not preclude him from obtaining or maintaining all gainful employment.  Therefore, any development or consideration under Rice is not appropriate.  

ORDER

Entitlement to an initial evaluation of 30 percent, and no more, for service-connected gastrointestinal disability is granted, subject to the regulations controlling disbursement of VA monetary benefits.  

Entitlement to an evaluation of 30 percent, and no more, for service-connected PTSD is granted, subject to the regulations controlling disbursement of VA monetary benefits.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


